Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Antelope Valley Convalescent
Hospital,

Date: December 19, 1997

Petitioner,

Docket No. C-96-411
Decision No. CR511

-v-

Health Care Financing
Administration.

DECISION

For the reasons stated below, I conclude that Petitioner,
Antelope Valley Convalescent Hospital, a skilled nursing facility
(SNF), was not in substantial compliance with Medicare
participation requirements governing SNFs. Accordingly, the
Health Care Financing Administration (HCFA) was authorized to
deny Petitioner payment for new admissions.

I. Background
A. Applicable law and regulations

Title XVIII of the Social Security Act (Act) establishes a
federally subsidized health insurance program for the elderly and
disabled, commonly referred to as Medicare. Medicare provides
reimbursement for certain services rendered by providers, such as
SNFs, who participate in the Medicare program under "provider
agreements" with the Department of Health and Human Services
(DHHS). In order to enter into such an agreement, SNFs must meet
certain requirements imposed by applicable statute and
regulations. 42 U.S.C. § 1395i1-3 and 42 C.F.R. Parts 483, 488,
and 489. Golden State Manor and Rehabilitation Center, DAB No.
1597 at 3 (1996). The requirements for participation in Medicare
by SNFs are set forth in 42 C.F.R. Part 483. A SNF is subject to
the survey, certification, and remedies provisions of 42 C.F.R.
Part 488, and to the provisions governing provider agreements in
42 C.F.R. Part 489.

The survey process is the means by which DHHS (through HCFA)
assesses providers' compliance with these requirements. State
survey agencies, under agreements with HCFA, perform the surveys
2

of SNFs and make recommendations to HCFA as to whether such
facilities meet federal requirements for participation in the
Medicare program. Act, section 1864(a); 42 C.F.R. § 488.10,
488.11, 488.20. The results of these surveys are used by HCFA as
the basis for its decisions regarding a SNF's initial or
continued participation in Medicare. HCFA, not a State survey
agency, makes the determination as to whether a facility is
eligible to participate or remain in Medicare. Id.

Following a survey, HCFA may deny payment for all new admissions
if it determines that a SNF is not in substantial compliance with
Medicare participation requirements. 42 C.F.R. § 488.417(a).
"Substantial compliance" is defined as "a level of compliance
with the requirements of participation such that any identified
deficiencies pose no greater risk to resident health or safety
than the potential for causing minimal harm." 42 C.F.R. §
488.301. The regulations require HCFA to deny payment for all
new admissions when a facility is not in substantial compliance
three months after the last day of a survey identifying the
noncompliance.! 42 C.F.R. § 488.417(b).

The regulations provide that, with respect to SNFs, I am
authorized to adjudicate a petitioner's challenge to HCFA's
finding of noncompliance that results in the imposition of a
remedy specified in 42 C.F.R. § 488.406. However, the
regulations preclude me from hearing a petitioner's challenge to
its loss of approval for a nurse-aide training program. 42
C.F.R. § 498.3(b) (12).

The burden of proof in this case is governed by the decision of
an appellate panel of the Departmental Appeals Board in Hillman
Rehabilitation Center, DAB No. 1611 (1997). Under Hillman, HCFA
bears the burden of coming forward with evidence sufficient to
establish a prima facie case that Petitioner failed to comply
with participation requirements. Petitioner has the burden of
proving, by a preponderance of the evidence, that it complied
substantially with participation requirements. In determining
whether HCFA has met its burden of establishing a prima facie
case, I may consider rebuttal evidence offered by Petitioner that
HCFA's evidence is neither credible or relevant to the issue of
Petitioner's compliance with participation requirements, or that
the weight of the evidence establishes that the regulatory
deficiency alleged by HCFA did not occur. Hillman Rehabilitation
Center, DAB CR500 (1997), at 3-8. If I conclude that the
preponderance of the evidence establishes that such circumstances
exist, then I will find that HCFA has not met its burden of
establishing a prima facie case (but rather its case is based on

1 I note that 42 C.F.R. § 488.417(b) (1) states that
section 488.401 defines the term "substantial compliance."
However, that section defines "new admission" and "plan of
correction." "Substantial compliance" is defined, instead, at
section 488.301.
3

unsubstantiated allegations) and Petitioner will not be obligated
to prove that it was substantially complying with participation
requirements.’

B. History of this case

Petitioner is a 299-bed SNF located in Lancaster, California.
HCFA Ex. 11. Petitioner was initially found out of compliance
with participation requirements following a certification survey
conducted by the California Department of Health Services (DHS or
State survey agency), which was completed on April 4, 1996 (April
survey). HCFA Ex. 1. Petitioner was again found out of
compliance during a revisit survey completed on June 1, 1996
(June survey). HCFA Ex. 4. Petitioner admits that it was out of
compliance with participation requirements during the April and
June surveys and that it submitted a plan of correction in
response to a third revisit survey completed on August 12, 1996
(August survey).* Tr. 28, 54; Petitioner's Trial Brief 3; HCFA
Ex. 7. Petitioner is contesting only the conclusions of a second
revisit survey, completed on July 16, 1996 (July survey), which
also found Petitioner to be out of compliance with participation
requirements and resulted in HCFA imposing a denial of payment
for new admissions against Petitioner, for the period July 12,
1996 through August 21, 1996.4

2? In a recent decision, an appellate panel of the

Departmental Appeals Board reiterated that the burden of
persuasion set forth in Hillman applies only where the evidence
proffered by both sides is "in equipoise." Oak Lawn Pavilion,
Inc., DAB 1638 at 16-17 (1997). In such cases, the burden of
persuasion would be on Petitioner.

3 Petitioner was not deemed to be in substantial
compliance with participation requirements until August 21, 1996.

4 HCFA asserts that the July survey was completed on July
16, 1996. HCFA Response Brief (HCFA Resp. Br.) at 1, n. 1. HCFA
asserts also that, after July 16, 1996, it continued the denial
of payment for new admissions which it imposed by notice letter
of July 27, 1996, effective July 12, 1996, as a result of HCFA's
certification of noncompliance based upon deficiencies documented
during the June survey. Id.; HCFA Ex. 7. Petitioner asserts
that the July survey was completed on July 11, 1996. Petitioner
argues, in effect, that if it was in compliance with
participation requirements on July 11, 1996 (as opposed to July
16, 1996), the July 12, 1996 denial of payment for new admissions
would not have gone into effect. See Petitioner's First
Supplemental Brief (P. Br.) at 74-75. As I have found that
Petitioner was not in substantial compliance with participation
requirements during the July survey, this issue does not now
affect the denial of payment which went into effect on July 12,
1996. However, I agree with HCFA that the survey process, which

(continued...)
4

I held a hearing in this case from January 27-31, 1997.
Following the hearing, both parties submitted written briefs. On
March 20, 1997, I ruled that I did not have authority to grant
Petitioner's request to stay the effect of DHS' action
withdrawing approval for Petitioner's nurse aide training and
competency evaluation (NATCEP) program. I base my decision in
this case on the governing law, the evidence I received at
hearing, and on the parties' arguments as expressed in their
briefs.’ I use the following format for my decision. The
numbered paragraphs set out in boldface, and any subheadings
thereunder, are my findings of fact and conclusions of law
(Finding(s)). The descriptive text under each heading is my
rationale for such determinations.

c. Evidentiary Issue

During the hearing, both HCFA and Petitioner introduced exhibits
into evidence which had not been submitted with the prehearing
exchange and which, in Petitioner's case, included documents that
were extant at the time of the survey, but which apparently were
not shared with or specifically requested by the State surveyors.
During the hearing, both parties objected to the admission into
evidence of these exhibits. I admitted these exhibits into
evidence. At that time, I discussed with the parties my
reluctance to exclude evidence if a remedy is to be imposed
against a party where there is documentation to show that, before
the survey was completed, the deficiency did not occur and was
cited only because the State surveyor was not in possession of or
did not note that documentation. See Tr. 878-879. The
dispositive date for assessing whether a facility is out of
compliance is the date of the survey from which its termination
resulted. Carmel Convalescent Hospital, DAB No. 1584, at 12
(1996). Following the hearing, HCFA continued to object to those
exhibits of Petitioner's that were at the facility at the time of
the survey, but were not provided to HCFA (HCFA stated that its
own exhibits were, for the most part, the fruit of the survey
process completed on July 16, 1996). HCFA argues that the survey

4(...continued)
began at Petitioner's facility on July 10 and 11, 1996, did not
conclude until July 16, 1996, when the State surveyors finished
their fact-finding. Tr. 82, 281. This was the last day the
State surveyors gathered evidence or were provided with
information. Tr. 83, 282. The fact-finding part of the survey
is not limited to what the surveyors do on-site; their
investigation may continue off-site. In this case, the fact-
finding continued. Specifically, on July 16, 1996, one of the
State surveyors interviewed a physician with regard to resident
3. Tr. 281-282; HCFA Ex. 20 at 4.

5’ I have evaluated carefully all arguments made by the
parties in their briefs. If I do not specifically refer to such
argument in my Decision, I have rejected it.
5

process is the means to assess compliance with federal health,
safety and quality standards (42 C.F.R. § 488.26(c)) and, thus,
only exhibits which derive from this process are relevant. The
only exception, according to HCFA (asserting reliance on Hillman
Rehabilitation Center, DAB No. 1611 (1997) at FFCL 16), is where
the provider has alleged prior to hearing that the records it
produced were incomplete because of the inadequacy of the
surveyors! document requests, and the provider is able to carry
the burden of proving, by a preponderance of the evidence, that
the records were readily accessible at the time of hearing, would
have demonstrated substantial compliance, and were not produced
because the surveyors' document request was too limited. HCFA's
Letter of June 6, 1997. HCFA's argument is not persuasive, as it
mischaracterizes FFCL 16. In Hillman, a controversy existed as
to the probative value of certain documents provided to HCFA by
the petitioner during a survey of its facility to demonstrate
compliance with the regulatory requirements. The petitioner
argued that it provided billing records (incomplete patient
records) during the survey based on its misunderstanding of the
State surveyor's document request. Specifically, the petitioner
alleged that it did not understand that the State surveyor was
requesting complete clinical records. At the hearing, the
petitioner submitted complete patient clinical records for the
purpose of demonstrating compliance. HCFA argued that the
patient records were irrelevant, because they were not the
documents produced at the survey and could not be a measure of
Petitioner's compliance at the time of the survey. Id. at 28.
The FFCL cited by HCFA pertains to this narrow issue and not to
the broader issue of whether Petitioner here can offer at hearing
documents that were made available to the State surveyor during
the survey, or at the time of HCFA's determination, but never
specifically requested by the State surveyors. As to the latter
issue, the appellate panel acknowledged in Hillman that HCFA did
not argue for such a limitation on Petitioner's right to present
relevant evidence, but, to the contrary, recognized that "any
evidence proffered by Petitioner at the hearing should bear on
the facts of its compliance as of the relevant time and not
simply reflect later events." Id. at 27-28. In short, at the
hearing, Petitioner may not rely on evidence: 1) it generated
after the survey was completed; or, 2) was not available at the
time of the survey to demonstrate compliance. Neither of these
circumstances pertain to the documents I admitted into evidence
in this case. I did admit documentary evidence relevant to
issues identified in the HCFA form 2567 which was not provided by
Petitioner during the survey, as part of the informal dispute
resolution (IDR) process, or as part of the prehearing exchange
of proposed exhibits. It appears, however, that the State
surveyors had access to all of Petitioner's clinical records and
were never denied access to any clinical records. See Tr. 298,
907. HCFA has never argued that the State surveyors advised
Petitioner to produce all of the clinical records in its
possession relative to each issue raised by the State surveyors
during the survey process, or that the failure to present such
evidence at the time of the survey would preclude Petitioner from

6

offering it at a later date. For example, it appears Petitioner
was allowed by HCFA to offer further evidence of its compliance
at the time of the IDR. Even as to such evidence, HCFA never
argued that it represented Petitioner's full submission of
relevant evidence. The State Operations Manual requires
surveyors to ask facility staff to assist them in finding
information that the surveyor is unable to find on his or her own
or that requires validation. P. Br. at attached Ex. D, page P-
23. It appears here that Petitioner was not informed during the
survey with regard to the specific regulations it was alleged to
have violated, and that it provided documentary information based
on concerns brought to Petitioner's attention by the State
surveyors. Tr. 787, 900-902, 907. However, it was not until the
exit conference that Petitioner was informed of the deficiencies
against it, and then only generally under quality of care or
life. Tr. 911-914. While Petitioner could have produced these
documents more timely (at the IDR or as a part of the prehearing
exchange), this is a de novo hearing. I am reluctant to exclude
documents which were available at the site, and relevant to the
period covered during the survey and the issues raised by the
deficiency citations. It is common that the specifics of the
cited deficiencies become focused in the context of a hearing.

It is also not unusual that the parties will discover evidence at
that time that is necessary to the presentation of their cases to
respond to or to clarify testimony of witnesses presented at the
hearing. In my judgement, due process and fairness dictate that
such evidence should be received at the hearing, unless a party
can establish extraordinary prejudice. HCFA's counsel was given
the opportunity to review the newly submitted evidence and
discuss it with his technical expert prior to presentation of
such evidence. The requisite prejudice was never demonstrated.
Under similar circumstances, HCFA was allowed to offer documents
at the hearing which were not included in its exchange.

II. Discussion
A. Basis for evaluation of deficiencies

Below, I evaluate each of the deficiencies identified by DHS and
adopted by HCFA. In my analysis of each deficiency, I must
determine whether, for each deficiency, HCFA has put forward a
prima facie case that a deficiency existed. If HCFA has put
forward this prima facie case, I must then determine whether
Petitioner has successfully rebutted HCFA's prima facie case and
proved, by a preponderance of the evidence, that no deficiencies
existed causing it to be out of substantial compliance with
participation requirements. Finally, if, after evaluating all
the evidence, I find that a deficiency existed, I must determine
whether the deficiency demonstrates substantial compliance, i.e.,
whether the deficiency posed no greater risk to resident health
7

or safety than the potential for causing minimal harm.® I
address each deficiency in the order in which it appears in DHS'
statement of deficiencies (HCFA Form 2567) prepared following the
completion of the July survey. HCFA Ex. 15.’

1. Petitioner was not in substantial compliance with
the participation requirement at 42 C.F.R. § 483.10(b) (2) (i)
during the July survey, with respect to HCFA's finding of a
deficiency at F Tag 153, and the deficiency constituted a
potential for more than minimal harm to the resident.

This regulation states, in pertinent part, that a resident or his
or her legal representative has the right, upon either an oral or
written request (emphasis added), to access all records
pertaining to him or herself, including current clinical records,
within 24 hours (excluding weekends and holidays). 42 C.F.R. §
483.10(b) (2) (i).

During the July survey, HCFA found that Petitioner was not in
substantial compliance with this requirement. HCFA Ex. 15 at 1,
F Tag 153. HCFA asserts, based on interviews and record reviews
conducted by State surveyors, that Petitioner failed to ensure
that, upon an oral request, the legal representative of a
resident was able to access all records within 24 hours.

Specifically, based on the State surveyors' interview and record
review, HCFA alleges the following facts: a family member of a
resident stated that when she requested access to her
grandmother's clinical record, the licensed nursing staff member

6 I note here Petitioner's argument that if it is found

noncompliant, the failure must have a serious negative impact on
a resident, such as harm or a strong potential for harm, before
it can be found out of compliance and a denial of payment for new
admissions is imposed. Further, Petitioner argues that the
noncompliance has to be of such a character as to substantially
affect the health and safety of patients. I do not agree. The
regulations define noncompliance as any deficiency that causes a
facility to not be in substantial compliance, and substantial
compliance to be a level of compliance such that any identified
deficiency poses no greater risk to resident health or safety
than the potential for causing minimal harm. 42 C.F.R. §
488.301. I find nothing in the current statute or regulations to
suggest that either of the standards Petitioner asserts exists.

7 On August 1, 1996, Petitioner requested an IDR with DHS
concerning the July survey. HCFA Ex. 12 at 1. On August 28,
1996, DHS notified Petitioner of its findings, agreeing to delete
some of the deficiencies listed in its first statement of
deficiencies. HCFA Ex. 9. Subsequently, DHS clarified its
written IDR decision (HCFA Ex. 14) and a new statement of
deficiencies was prepared for the July survey, in conformity with
DHS' written IDR decision. HCFA Ex. 15.
8

she talked to told her that facility policy required her to
provide the facility 72 hours notice in advance; on July 11,
1996, a licensed nursing staff member stated that the family
member grabbed the clinical record from another licensed nurse
and read the record without permission; the staff member stated
that she was not aware whether family members were allowed access
to the clinical record; the family member stated she has a
durable power of attorney to make health care decisions for the
resident; however, this durable power of attorney was not
included in the resident's clinical record until after this
incident occurred. HCFA Ex. 15 at 1-3, F Tag 153.

Both parties now agree that the family member who requested and
then grabbed the resident's chart was a granddaughter. HCFA's
Initial Post-hearing Memorandum (HCFA Br.) at 29; P. Br. at 2-3.
The evidence indicates that the granddaughter was told by the
facility that she needed to make a written request (HCFA Ex. 31
at 8; P. Ex. 4) and that the State surveyor was also informed by
Petitioner's staff of the 72-hour advance notice requirement.
Tr. 296; HCFA Ex. 44 at 4. At the time of this incident,
Petitioner's written policy was that it would provide records to
a resident or a resident's representative within 24 hours of a
written request.* Tr. 284-85; HCFA Ex. 31 at 9.

Petitioner primarily argues that this incident did not constitute
a deficiency, because the granddaughter, who was an alternate
agent, had no legal right to review her grandmother's records.

P. Br. at 6. However, Petitioner's argument misses the point.
The thrust of this regulatory requirement is to provide residents
and family members access to records. Here, the granddaughter
was in the facility ready to act, and it appears that the mother,
the agent, was not. Arguing that the granddaughter, as an
alternate agent, should not have access to the records unless her
mother, the agent, could be shown under strict rules of evidence
not to be available, would render the regulation meaningless.
Most importantly, however, this incident is a reflection of
Petitioner's policy regarding access to records. Even if I
assume that the granddaughter had no authority to see the
records, this does not overcome the fact that Petitioner had a
policy regarding access to records which contravened the
regulations and which applied to all residents and residents'
representatives with a legal right to examine records.
Specifically, the policy in effect at the time of this incident
stated that a record request had to be in writing. P. Ex. 4 at
1, P. Ex. 5 at 5; HCFA Ex. 31 at 9; Tr. 824. This is in direct
contravention of the regulations, which allow for a written or
oral request.

* Although a copy of a document entitled "Resident Rights

Under Federal Regulations," given to Petitioner's residents as an
attachment to Petitioner's Complete Resident Admission Agreement,
tracks the language of the regulation. P. Ex. 3 at 9.
9

Petitioner argues that it is standard in the nursing home
industry to require that an oral request be reduced to writing.
P. Br. at 7. However, while a facility may have a policy to
reduce oral requests to writing after the fact in order to
maintain a record of a request, this practice cannot be used to
impose a written requirement on a resident or a resident's agent
before access to a record is granted where the regulation clearly
requires access upon either a "written or oral" request. See HCFA
Ex. 31 at 9.

Petitioner argues also that the discrepancy in what the nurse
said (that a resident or resident's representative had to give 72
hours written notice before receiving the record), and the 24
hours required by the regulations, is unimportant, because the
discrepancy would have been corrected through the chain-of-
command at the facility, as the resident or the resident's
representative was supposed to direct such requests to
Petitioner's administrator or the administrator's designee. P.
Br. at 7. This argument is not persuasive. There is no
evidence to support Petitioner's assertion that requests were
scrutinized by others before being granted. There is no evidence
that a requestor would be aware that a request had to be made to
an administrator or designee. The notice of resident's rights
cited by Petitioner fails to describe the in-house process
claimed by Petitioner. P. Ex. 3. Moreover, Petitioner's written
policy, as set forth in HCFA Ex. 31 at 9, does not impose such a
requirement on requestors, nor does it track the regulatory
requirements. The record strongly suggests that Petitioner's
staff (at least the staff dealing directly with residents) were,
at best, confused about the requirements of Petitioner's policy.
Such misinformation regarding how long it might take a resident
or a resident's representative to gain access to a resident's
records might have a chilling effect on a resident or
representative who wants to see the records.

Petitioner argues further that the allegations in the HCFA Form
2567 prove that the family member requesting the chart read it
within 24 hours of making the request. P. Br. at 7. However,
self-help by a requestor does not excuse a policy that
contravenes the regulations. Further, the argument that 24 hours
had to elapse before a violation occurs is without merit. The
violation here is that Petitioner's policy requires written
acknowledgment of oral requests before any access is granted. It
is also irrelevant that the request was made on a Saturday.

While weekends, by regulation, are not included within the 24-
hour requirement, this access requirement is separate from
Petitioner's policy with regard to oral requests.

Petitioner's Director of Nursing (DON), testified that, despite
Petitioner's policy of requiring written requests (acknowledged
by the DON at Tr. 824), if a resident or resident's
representative refused to sign a written acknowledgment of a
request, the request would be granted. Tr. 827-829. I do not
find this testimony credible, as it specifically contradicts
10

Petitioner's written policy. Further, Petitioner revised its
policy two weeks after the July survey (compare P. Ex. 6 at 3
with P. Ex. 3 at 9) to remove the requirement that a request be
in writing, further suggesting that this requirement was imposed
on residents or their representatives at the time of the survey.

Thus, I determine that HCFA put forth a prima facie case which
Petitioner has not rebutted. Further, I determine that the
potential inability of residents or their representatives to gain
timely access to their records, as reflected in Petitioner's
policy, has the potential for causing more than minimal harm to
the health or safety of residents and had the potential to cause
such harm to the resident in question here. While I have no
information on actual harm, it is apparent that the resident's
granddaughter had to go to extraordinary lengths of self-help to
obtain a copy of the resident's records. This suggests to me
that the granddaughter had a significant need to see those
records. Residents' representatives may have information to
contribute with regard to the care of a resident. Timely access
to records may result in a resident or resident's representative
discovering inappropriate rendering of care by a facility or
provide a check on the quality of care provided to a resident.
Without timely access, a valuable restraint on facilities'
practices may be limited, which may negatively impact on
residents' health and safety.

2. Petitioner was not in substantial compliance with
the participation requirement at 42 C.F.R. § 483.10(b) (11) during
the July survey, with respect to HCFA's finding of a deficiency
at F Tag 157, and the deficiency constituted a potential for more
than minimal harm to the resident.

This regulation states, in pertinent part, that a facility must
immediately inform a resident's physician when there is a
significant change in the resident's physical, mental, or
psychosocial status (i.e., a deterioration in health, mental, or
psychosocial status in either life-threatening conditions or
clinical complications) .

During the July survey, State surveyors found that Petitioner was
not in substantial compliance with this requirement. Based on
the State surveyors' record review, interviews, and observation,
HCFA asserts that Petitioner failed to immediately consult with
resident 3's physician when there was a significant change in
this resident's physical condition or complications in the
clinical condition. HCFA Ex. 15 at 7, F Tag 157. To support its
assertion, HCFA alleges that resident 3 had a Stage IV decubitus
ulcer (a decubitus ulcer or a pressure ulcer will be referred to
hereinafter as a pressure sore) on her left hip. On June 17,
1996, licensed nurses notes taken at 3:30 p.m. indicate that
resident 3's left hip had a large amount of brownish red drainage
with an odor, and that a message was left for resident 3's
physician. Documentation on the Decubitus Report of June 19,
1996, indicates that the pressure sore measured 1.3 x 1.5 x 2.5
11

centimeters, with undermining at 4 centimeters at 6-7 o'clock and
3.5 centimeters at 9 o'clock with pink yellow drainage with a
slight odor, slow to respond to healing. On June 26, 1996, the
pressure sore measured 2 x 1.5 x 2.5 centimeters with undermining
at 6-7 o'clock at 4 centimeters and at 9 o'clock at 3.5
centimeters, with a large amount of brown drainage and a slight
odor. According to the licensed nurses notes, a message was
again left for the physician. On June 29, 1996, the physician
responded and gave orders for treatment. HCFA contends that
there was no documentation that the facility contacted a
physician regarding the "infected" wound for 12 days. By July 3,
1996, the pressure sore measured 2 x 1.5 x 3 centimeters, with
undermining at 6-7 o'clock and 9 o'clock at 4 centimeters, still
with brown drainage with an odor. Additionally, resident 3's
white blood count increased from 10.5 on May 28, 1996 to 16.2 on
June 17, 1996 (where a normal white blood cell count is 4-10).
HCFA Ex. 15 at 7-8, F Tag 157.

I find that HCFA has sustained its position that there was a
significant change in this resident's physical condition which
should have caused Petitioner to immediately consult with the
resident's physician. Resident 3 was an 87 year old diabetic
with multiple medical problems, including seizure disorders,
urosepsis, incontinence, dementia, and the Stage IV pressure sore
on the back of her left hip, which exposed bone and muscle. She
was totally dependent on Petitioner. Tr. 91, 120. The record
reflects that resident 3's pressure sore started to show signs of
deterioration on June 17, with an increase in her white blood
count, which continued on June 19 with the added symptoms of
increased drainage with an odor. P. Ex. 8 at 5b. This
combination of the increase in the white blood count and the odor
should have indicated to Petitioner a need to consult with
resident 3's physician to determine whether treatment needed to
be altered.® Tr. 94, 118-119.

A second significant change in the pressure sore occurred on June
26, when the size increased and there was a significant amount of
brown, as opposed to serosanguinous, drainage, as well as odor.

° Petitioner argues that the drainage alone was not a

significant change in the status of the pressure sore. Further,
Petitioner argues that the State surveyor who testified with
regard to this deficiency, contradicted herself by stating that
the conditions present on June 19 did not reflect signs of
infection. Tr. 107-108. However, this mischaracterizes the
testimony of the surveyor. The surveyor did state that the
drainage alone was not necessarily a sign of infection. However,
the surveyor then said that combining the drainage with a slight
odor indicated "the beginning of something starting." Tr. 108.
The surveyor testified further that the elevated white blood
count of June 17, combined with the discharge and odor of June
19, constituted a significant change in resident 3's condition.
Tr. 94, 117-118.
12

P. Ex. 8 at 5b; HCFA Ex. 42 at 19. At this point, the licensed
personnel weekly progress notes reflect that there was a change
in condition prompting Petitioner to call resident 3's physician
and request that he return the call. HCFA Ex. 42 at 19. The
physician's progress notes for June 29 indicate that resident 3's
physician examined the pressure sore and then ordered the
antibiotic Keflex to treat it. P. Ex. 11 at 2; Tr. 1066."

Petitioner asserts that the ordering of antibiotics was not a
significant change in this pressure sore. I disagree. Even if
resident 3 had been treated in the past for this pressure sore,
and even if in the past the pressure sore varied in size and
condition, and even if her physician was informed of resident 3's
status and his orders were followed (see P. Ex. 12), the issue is
not the pressure sore's history, but the timeliness of the
notification and the import of any delay.

The precise reason for the regulation is that when there is a
significant change in condition, a physician should be notified
so that appropriate treatment can be timely initiated. In this
case, the potential for harm began on June 19, when the change in
the white blood count was followed by an odor emanating from the
pressure sore. Tr. 118-119, 139-140, 149.'' Here, there is both
a potential for more than minimal harm to the resident and
possible actual harm, in that the pressure sore on June 26 (as
compared to June 19 when odor was identified) increased in size
and arguably became more infected (as exemplified by the amount

10 In a physician's note dated July 30, 1996 (P. Ex. 11 at
2) resident 3's physician notes that he saw resident 3 on May 31,
1996, and, as of that date, she had a stable pressure sore, with
no evidence of infection or worsening. The physician's note may
have been in response to a June 17, 1996 note on the same page,
indicating that he did not see resident 3 in May. However, the
status of the pressure sore on May 31, 1996, is irrelevant as to
whether there was a significant change in the pressure sore on
the dates in question.

I note here Petitioner's argument that the elevated
white blood count of June 17 could have been caused by resident
3's urosepsis. P. Br. at 14. While this may be true, it is at
least as likely that the elevated white blood count was caused by
an infected pressure sore. By June 19, the elevated white blood
count, combined with the odor in the pressure sore, should have
alerted the facility to contact the physician with regard to the
pressure sore. The controlling factor in determining compliance
with this regulation is whether the facility had sufficient
information regarding a potential change in condition which might
adversely affect the resident. It is the physician's prerogative
to decide whether the information supplied warrants a change in
treatment. The purpose of the regulation is to create an avenue
of communication between the caregiver presently treating the
patient and the physician who is directing such treatment.
13

and type of drainage identified) due to the delay in the
administration of antibiotics until June 29.

Even if I accept Petitioner's argument that there is no change
other than the increase in drainage reflected by resident 3's
physician's report (P. Br. at 13), this change alone indicates a
significant change in condition. As reflected in HCFA Ex. 42 at
19, the licensed nurse's progress notes indicate the nature of
the condition, reciting resident 3's physician's order for the
antibiotic Keflex: "new orders rec'd for infected decub."

I find that the evidence demonstrates a deterioration in the
condition of this pressure sore from June 19 to June 26.
Moreover, there was sufficient indication as of June 19 to alert
Petitioner that the pressure sore was becoming infected, such
that Petitioner should have notified resident 3's physician on
June 19. Petitioner did not notify resident 3's physician until
June 26, when it telephoned him and asked him to return the call.
At the least, HCFA proved that there was a potential for more
than minimal harm here. By delaying treatment of an infected
pressure sore, Petitioner put the resident at risk of sepsis (a
condition in which bacteria invades the bloodstream, can impact
all other major organisms, and can lead to septic shock and death
if not treated). Tr. 124-125, 134.

3. Petitioner was in substantial compliance with the
participation requirement at 42 C.F.R. § 483.15(a) during the
July survey, with respect to HCFA's findings a and b of F Tag
241.

This regulation states, in pertinent part, that a facility must
promote care for residents in a manner and in an environment that
maintains or enhances each resident's dignity and respect in full
recognition of his or her individuality. Based on the State
surveyors' record review, observations, and interviews, HCFA
alleges that Petitioner failed to promote such care in four of 18
sample residents and one non-sample resident. In two of the
instances, as set forth below, I find that HCFA has not made its
prima facie case. Thus, Petitioner prevails.

F Tag 241 a. Based on the observations of
a State surveyor, HCFA alleges that on July 11, 1996, at
approximately 4:20 p.m., three residents were observed sitting in
their wheelchairs lined up against the wall of a hallway in front
of the facility's main dining room. Resident 19 was standing in
front of the other residents talking to them. A certified
nursing assistant (CNA) approached the dining room, opened the
door, and the door hit resident 19's back. The resident fell
forward from the force, towards the residents sitting in
wheelchairs. The surveyor alleged that resident 19 stated "She
(the CNA) almost knocked me down." The CNA indicated to the
surveyor that she was aware what had occurred, but she did not
acknowledge this by checking resident 19 for injuries, nor did
she apologize to resident 19. HCFA Ex. 15 at 10-11. In P. Ex.
14

17, Petitioner appears to admit that its investigation of this
matter established that the incident occurred in the manner
stated by the surveyor.”

The allegation that the CNA struck resident 19 with the door
(even if true), does not constitute an intentional act on the
part of the CNA. It was accidental. Any failure to meet the
regulatory requirement allegedly violated here would be the CNA's
alleged failure to examine and apologize to the resident.
However, there is no evidence that the conduct of the CNA was
prompted by any facility policy.

The regulatory requirement in question here calls for action by
the facility, not a single incident by an employee where there is
no showing that the employee's action was taken consistent with
facility policy or with approval from the facility after the
incident occurred. In fact, in this case, once the facility
learned of and then investigated the incident, the CNA was fired.
Tr. 835-838, 1059-1061; P. Ex. 14, 17. This action on behalf of
the facility to determine the circumstances of the incident,
examine the resident for injuries and, finding none, discipline
the employee, meets the regulatory requirement.

F Tag 241 b. Based on the observation of a
State surveyor, HCFA alleges that on July 11, 1996, at
approximately 4:00 p.m., an alert resident 11 stated that a CNA
told her how demanding she is and then stated, "Just looking at
your face makes me sick." Allegedly, resident 11 further stated
that she realized that she constantly demanded assistance;
however, what the CNA said really hurt her. The surveyor alleged
that resident 11 had a diagnosis of cerebral vascular accident
with left-sided hemiplegia and requires total assistance in all
areas of activities of daily living. HCFA Ex. 15 at 11.

The record reflects that resident 11 is a 59-year-old woman who
was admitted to the facility with a right mid-cerebral aneurysm
with subarachnoid hemorrhage. This means that the resident had
ruptured a blood vessel in her brain and then underwent a
craniotomy which left her left side paralyzed and nonfunctional.
This resident became totally dependent on staff for her
activities of daily living. Tr. 327-328; HCFA Ex. 29 at 1.
Resident 11 was also being treated for anxiety and depression.
P. Ex. 18 at 2, 19, 20 at 4. Medical records indicate that
resident 11 had periods and episodes of confusion and
forgetfulness. P. Ex. 22. Resident 11's physician stated ina

2 However, I note that another witness to the incident
states that when the CNA opened the door, the CNA may not have
seen resident 19. This witness also states that he "stopped the
door a little," and that the door touched resident 19 a little,
but did not push resident 19. P. Ex. 14.
15

declaration” in lieu of testimony that resident 11 had negative,
despairing feelings related to her loss of functionality and
severe physical deformity, and that her feelings were likely to
be projected by her onto others. Resident 11's physician states
further that resident 11 might have believed that others found
her as unattractive, frightening, or burdensome as she herself
thought she was. P. Ex. 18, 19.

The mere allegation by resident 11 that this statement was made,
without further proof, and where resident 11 was suffering from a
mental impairment, including confusion, impairs the credibility
of her statement and is not enough, standing alone, to support
HCFA's allegation. However, even if I assume that this incident
occurred, there is no showing that the incident was condoned by
the facility. The facility cannot be held accountable for every
comment made by a staff member to a resident which may hurt a
resident's feelings, in the absence of evidence showing that the
facility knew about and tolerated such remarks. HCFA here has
not met its prima facie case that the regulation was violated.

4. Petitioner was not in substantial compliance with
participation requirements at 42 C.F.R. § 483.15(a) during the
July survey, with respect to HCFA's finding of deficiencies at
paragraphs c and d of F Tag 241, and the deficiencies constituted
a potential for more than minimal harm to the residents.

F Tag 241 c. HCFA alleges that a family
member of resident 13 stated to a State surveyor that resident
13's call light was on for 10 minutes before the CNA came.
Allegedly, the resident requested a special type of bedpan, which
the CNA was not able to immediately provide. When the CNA came
back, the resident had wet her bed and the CNA allegedly stated,
“Look what you did, you wet your bed, now I have to change the
whole bed." HCFA asserts that Resident 13 has a diagnosis of
right hip replacement and requires total assistance in all areas
of activities of daily living. HCFA Ex. 15 at 11.

8 HCFA argues that resident 11's physician's declaration

should be discounted, since it was prepared for litigation and
occurred after July 11. I do not agree. There is ample evidence
in the medical record to corroborate the existence of resident
11's mental condition as of July 11. P. Ex. 20, 22. Further,
this exhibit is a good example of where some latitude must be
allowed an administrative law judge in determining whether an
exhibit should be received where it did not exist at the time of
the survey. A rigid standard favoring exclusion in such cases
gives HCFA an unfair advantage and prevents petitioners from
presenting relevant information that was available, but not
produced, at the time of the survey.
16

The record reflects that resident 13 was an elderly woman with
osteoarthritis and status post right hip replacement who required
care in all activities of daily living and a special bedpan due
to her hip surgery. Tr. 348-351; HCFA Ex. 31 at 1.

With regard to these allegations, the only evidence presented
that the CNA made this comment to the resident is the statement
of resident 13's family member to the State surveyor. The CNA,
in a written declaration and in interdisciplinary team notes of
July 2, 1996, stated that she does not recall having a
conversation. P. Ex. 29, 31. Another CNA, who testified ina
written declaration that she was in the room at the time, does
not recall any conversation taking place. P. Ex. 28, 32. HCFA
did not call the family member to testify, nor did it supply a
declaration of the family member in question. Here, I find that
the preponderance of the evidence shows that the statement was
not made. However, this does not mean, in this instance, that a
violation of this requirement did not take place.

Of particular importance here is the failure of the facility to
have the special bed pan near the resident for her use. Whatever
the timing of the CNA's response to resident 13, the CNA herself
confirms that she had to go to "another station to obtain the
right bed pan." P. Ex. 29 at 2. By the time she returned,
resident 13 had become incontinent. P. Ex. 29 at 2. The
facility should have been aware of the type of bedpan this
resident needed and should have had it located where it could be
obtained promptly by a CNA. The failure to have this necessary
piece of equipment available, especially where its use should
have been anticipated given resident 13's medical status, led to
resident 13's unnecessarily wetting the bed in the presence of
others. I find that such inaction on the part of the facility
resulted in the potential for more than minimal harm to this
resident's dignity, in that she likely suffered the unnecessary
embarrassment of incontinency in front of others. I have no
information from this record as to whether the resident suffered
actual harm. The resident in question was never interviewed by
the State surveyor, so I am unable to determine her reaction to
this situation.

F Tag 241 d. Based on the observations of
a State surveyor, HCFA alleges that, on July 11, 1996, the
surveyor observed resident 9 sitting in a wheelchair in a
corridor among other residents wearing boots with heavy black
smudges and brown food stains. HCFA alleges further that the hat
resident 9 wore had dried yellow, brown, and red liquid stains.
HCFA notes also that resident 9 has a severe visual impairment
and requires assistance with the activities of daily living.
HCFA Ex. 15 at 11, 14. Resident 9's patient records reflect that
resident 9 had highly impaired vision and hearing. P. Ex. 36,
39, 40, 41, 42, 99.
17

Under the regulatory requirement, the facility has an obligation
to maintain a resident's dignity, which includes ensuring that a
resident wear clean clothing. Here, the resident's clinical
record indicates that his care plan required Petitioner to assure
that he be dressed daily with proper attire. P. Ex. 38 at 2. It
also identified inappropriate behavior on resident 9's part, such
as spitting and throwing food on the floor. P. Ex. 38 at 1, 39.
Consequently, Petitioner was on notice from the resident's own
records that he would need constant monitoring to preserve
cleanliness. However, resident 9's patient records and the
observations of the State surveyor do not reflect adequate
attention by Petitioner to this problem. I find credible the
testimony of the State surveyor as to the soiled condition of
Petitioner's boots and hat. Tr. 485-487; HCFA Ex. 27 at 1.

Petitioner argues that the facility respected resident 9's
dignity by allowing him to wear preferred items of clothing. P.
Br. at 26-27. Petitioner's social service's designee testified
that resident 9 resisted all efforts Petitioner made to dress and
groom him, including efforts to clean resident 9's boots and hat.
P. Br. at 26-27; Tr. 944-945. I agree with HCFA, however, that
Petitioner had an obligation to take alternative action if
resident 9 resisted having his hat and boots cleaned. I note
that nowhere in the record is such attempt reflected. Tr. 508.
Moreover, I note that documentary evidence of record does not
reflect that resident 9 refused to have his clothing cleaned.

See P. Ex. 36 (where resident 9 is assessed as "friendly upon
approach," "alert," and “appears oriented during conversation) ."
In fact, it appears that resident 9 may have been receptive to
such changes, since, following the State survey, resident 9's hat
was cleaned without documentation of problems on his part.
Petitioner's Second Supplemental Brief (P. Resp. Br.) at 18; Tr.
490-491.

Petitioner asserts that its practice was to wipe off resident 9's
boots daily and argues that the hat was merely minimally stained.
P. Br. at 26. To support the assertion that Petitioner's boots
were wiped off daily, Petitioner offered the testimony of the
facility's social services designee. However, her testimony is
not credible because she spoke in general terms about the care
for resident 9. She did not personally care for the resident on
a daily basis; nurse's aides did. She never observed this
activity, but merely recited that this "would be the routine for
him in the morning." Tr. 943.

Petitioner asserts also that resident 9's son stated, under oath,
that he believed Petitioner was providing quality care, ina
caring environment, for his father, and that he never stated his
father was in soiled clothes, boots, or hat. P. Resp. Br. at 18.
However, there is no evidence that the son observed the condition
of the resident's hat and boots on July 11, 1996. There is no
credible evidence to corroborate that Petitioner did the best it
could, under the circumstances, to respond to resident 9's
soiling of his boots and hat.
18

In sum, although resident 9's care plan identified that he was to
be dressed daily in proper attire (which, arguably, would cover a
clean hat and boots) the record does not support that the
facility kept him in proper attire. Resident 9's hat and boots
were soiled. Petitioner took no documented steps to correct the
situation. If, for example, Petitioner had an established
procedure for cleaning the boots at a particular time and the
surveyor had observed stains prior to cleaning, I would not
necessarily conclude that a violation of the regulation had
occurred. However, I do not find that the record supports such a
conclusion.

I conclude also that there was the potential for more than
minimal harm to resident 9's dignity. Petitioner argues that it
allowed resident 9 to wear preferred items of clothing, which
maintained and enhanced his dignity and respect in full
recognition of his individuality. I agree with HCFA, however,
that the issue here is different. This issue is whether leaving
a resident, who needs assistance in choosing clean clothing, in
soiled hat and boots, comports with the regulatory requirement.
I agree with HCFA's conclusion that, due to the condition of
resident 9's hat and boots, resident 9 suffered potential
humiliation in front of his peers.“ See Tr. 496. Further, I
agree with HCFA's conclusion that resident 9 also suffered an
insult due to the fact that, given his infirmities, he may not
even have been aware of the cleanliness status of his hat and
boots. See Tr. 493.

5. Petitioner was in substantial compliance with the
participation requirement at 42 C.F.R. § 483.20(b) during the
July survey, with respect to HCFA's finding of a deficiency
pertaining to F Tag 272 relating to resident 9's ability to
communicate, but was not in substantial compliance with such
participation requirement as it pertains to resident 9's ability
to independently dress, and the deficiency pertaining to
independent dressing constitutes a potential for more than
minimal harm to resident 9.

This regulation states that a facility must make a comprehensive
assessment of a resident's needs, based on a uniform data set
specified by the Secretary, using an instrument specified by the
State and approved by the Secretary, which describes the
resident's capability to perform daily life functions and

4 I have insufficient information to determine actual

harm, particularly if I use as a gauge for such harm the impact
of such action on the resident. The record is somewhat equivocal
as to his desires regarding the need for clean clothing. If I
applied a reasonable person standard (what a resident would
likely desire in such circumstances), I would have to conclude
that a resident would not want to wear soiled clothing which
might make the resident subject to the ridicule of others. In
such circumstances, actual harm could be shown.
19

significant impairments in functional capacity. The regulation
lists 13 different areas of information which the comprehensive
assessment must include, one of which is sensory and physical
impairments.

Based on the State surveyors' record review and observation, HCFA
determined that Petitioner failed to make a comprehensive
assessment of resident 9's needs regarding sensory and physical
impairments. Specifically, HCFA argues that resident 9's Minimum
Data Set (MDS), dated July 8, 1996, indicates that he is
independent in dressing. However, resident 9 was observed
sitting in a wheelchair in the corridor, fully dressed, on July
10, 1996, wearing soiled clothing. HCFA asserts that resident 9
has severe visual and hearing deficits and was not observed with
a hearing device on July 10 or 11, 1996. The facility staff
members were unable to communicate with the resident. HCFA Ex.
15 at 17-18, F Tag 272.

I find that HCFA has not put forth a prima facie case that
Petitioner failed to make this assessment as it pertains to
resident 9's ability to communicate. However, HCFA has put forth
a prima facie case relating to resident 9's ability to engage in
independent dressing. While Petitioner adequately assessed
resident 9's sensory and physical impairments regarding the
resident's ability to communicate, it did not do so regarding his
ability to independently dress. It is reasonable to conclude
that the ability to independently dress subsumes the ability to
dress in appropriate clothing.

With regard to resident 9's ability to communicate, his full
annual MDS, from January 10, 1996, indicates that he is highly
impaired in both vision and hearing, but notes that he is usually
understood when he communicates. P. Ex. 99 at 1-2. Resident 9's
quarterly MDS, from July 8, 1996, indicates that he exhibited
behavioral symptoms of socially inappropriate or disruptive
behavior, but that he is "usually understood" and "sometimes
understands" others (P. Ex. 37 at 1), and interdisciplinary team
quarterly conference notes of July 6, 1996, indicate no
significant change in his activity status. These notes indicate
also that resident 9 appears alert and oriented during
conversation and, that while his hearing and vision are impaired,
he is able to get around. P. Ex. 36. I find no record evidence
to support the State surveyor's statement that facility staff was
unable to communicate with the resident. To the contrary, there
is contemporaneous documentation in the January 10, 1996
interdisciplinary team notes which indicate that the resident is
usually understood and understands with appropriate voice
elevation, and that the resident's family did not want him to
wear a hearing aide, as the resident is usually able to
understand without one (P. Ex. 41), which is consistent with the
interdisciplinary team assessment of July 6, 1996. P. Ex. 36.

In fact, the State surveyor's testimony indicated that she was
able to communicate with the resident and that he was able to
communicate with facility staff. Tr. 526, 545.
20

With regard to resident 9's ability to independently dress, HCFA
noted that the resident was wearing soiled clothing, despite his
MDS indicating that he was independent in dressing. Thus, HCFA
is contending by implication that the MDS was invalid because the
soiled wearing apparel establishes that the resident was not
capable of independent dressing. Consequently, the MDS did not
accurately describe this resident's capability to perform daily
life functions. I note that I upheld a deficiency regarding this
resident's soiled clothing, at Finding 4, F Tag 241 d, concerning
42 C.F.R. § 483.15(a), which relates to maintaining or enhancing
a resident's dignity and respect in full recognition of his or
her individuality. HCFA's counsel did not discuss this part of
the deficiency cited under F Tag 272 in his briefing, nor was
there specific testimony by the State surveyor relating to this
issue. At the hearing, there was testimony referring to the
resident's need to use vaseline to insert his hearing aid into
his ear.’ HCFA's counsel raises this point in discussing this
deficiency. HCFA Br. at 47. I reject such evidence as being
unrelated to the cited deficiency. It was not cited by HCFA in
the HCFA Form 2567 pertaining to F Tag 272. However, despite
HCFA's failure to specifically reference evidence relating to
this F Tag, I do consider the evidence introduced regarding F Tag
241, since it pertains to the deficiency cited under F Tag 272.
Petitioner knew or should have known that the evidence for F Tag
241 also applies to F Tag 272, even where HCFA does not
specifically raise the point in its briefing. A similar factual
deficiency was cited under two separate regulatory provisions.

In essence, the same facts violate the requirements pertaining to
quality of life and resident assessment.

For purposes of F Tag 272 relating to resident 9's ability to
engage in independent dressing, I will incorporate my discussion
in Finding 4 regarding F Tag 241 d. This resident's appearance
in soiled clothing suggests that he was not independent in
dressing, in that he either was not cognizant of his appearance
or did not have sufficient mental acuity to realize that his
appearance could affect his ability to interact with other
residents in the facility who might be react negatively to his
appearance. The MDS is the instrument that the facility is
required to use to ensure that the resident's clothing appearance
is appropriate and, if it is not, the facility must take steps to
correct it. The comprehensive assessment for this resident did
not adequately deal with his propensity to wear soiled clothing
to his detriment. Such failure by Petitioner, as I found above
in Finding 4 at F Tag 241 d, has the potential for more than
minimal harm to resident 9's dignity, and may have subjected him
to be held in ridicule by other residents of the facility.

5S There was a specific deficiency cited under F Tag 246

relating to resident 9's hearing aid, and to the resident's need
to use vaseline to apply the hearing aid. HCFA Ex. 15 at 15-16.
This deficiency was deleted as a result of the informal dispute
resolution process.
21

6. Petitioner was in substantial compliance with the
participation requirement at 42 C.F.R. § 483.20(b) (4) (iv) during
the July survey, with respect to HCFA's findings a and b of F Tag
274.

This regulation states, in pertinent part, that resident
assessments must be conducted promptly after a significant change
in the resident's physical or mental condition.”

F Tag 274 a. Based on the July survey,
HCFA concluded that Petitioner failed to conduct an assessment
promptly for resident 1. HCFA alleges the following: Resident 1
was readmitted to Petitioner's facility on January 9, 1996,
weighing 114.3 pounds. Her usual weight range is 100-110 pounds
and her ideal body weight range is 90-110 pounds. Documentation
on the vital signs and weight record of April 1, 1996, indicated
that resident 1 weighed 115 pounds, and on May 22, 1996,
documentation indicated that resident 1 weighed 123.8 pounds,
showing an increase of 8.8 pounds from the previous month. There
is no documentation to indicate that the resident's physician was
immediately notified of this weight gain. The resident's
physician was finally notified on May 31, 1996, nine days after
the assessment of the 8.8 pound weight gain. On June 21, 1996,
documentation in the vital signs and weight record indicates that
resident 1 weighed 129 pounds, showing a 5.2 pound weight gain.
There is no documentation that the physician was immediately
notified of this weight change; in fact, documentation indicates
that notification of the physician was not indicated and that
resident 1 would be reweighed. However, resident 1 was not
reweighed until June 24, 1996, three days later, and the weight
indicated was 128.2 pounds. Again, the facility did not notify
the physician. On June 29, 1996, documentation in the
Nutritional Assessment notes indicates a 4.4 pound weight gain
over the past month. The concern reflected there is that the
resident had been on tube feeding at 70 cubic centimeters per
hour and was taking 35-40% of a pureed diet and 100% of an Ensure
drink three times a day. Further investigation revealed a
recommendation to reduce tube feeding to 40 cubic centimeters per

‘6 Petitioner argues that the dates referred to in

Findings 6 at F Tag 274 a and b and 7 below, for the July survey,
were prior to the June 21, 1996 completion date for Petitioner's
plan of correction for correcting deficiencies identified during
the June survey under F Tag 157, 42 C.F.R. § 483.10(b) (11),
regarding physician notification. Thus, Petitioner asserts, HCFA
should be precluded from citing them as deficiencies pursuant to
the July survey. I agree with HCFA that it is not precluded from
citing these deficiencies here, as the deficiencies are cited
under a different F Tag in the June survey. I note also that
HCFA has not asserted in its briefing that these incidents
violate 42 C.F.R. § 483.10(b) (11) with regard to the July survey,
and I am not considering that section with regard to the
deficiencies cited here.
22

hour. HCFA asserts that a review of the clinical record revealed
that Petitioner failed to notify the physician of the
recommendation. Upon inquiry, facility staff were unclear as to
why the recommendation had not been forwarded to resident 1's
physician for consideration. HCFA. Ex. 15 at 19-20.

In sum, HCFA asserts that resident 1 gained approximately 14
pounds in 5 months. She is above her usual weight range and
ideal body weight range. Resident 1 is totally dependent on
facility staff, and has many medical problems, including chronic
renal failure. HCFA Ex. 15 at 20.

The regulatory section cited here refers to significant changes
in a resident's physical or mental condition which mandate a
prompt assessment, not to whether or not a physician has been
notified of a change in a resident's condition.” Thus, whether
or not resident 1's physician was advised as to her weight gain
is irrelevant in and of itself. The question here is whether
resident 1's weight gain should have necessitated a prompt
assessment by Petitioner.

The record reflects that resident 1's weight gain resulted from a
physician's order to increase her tube feeding as of April 28,
1996, due to poor oral intake of food. P. Ex. 46. Thus,
resident 1's weight gain appears to have been a planned event
under the scrutiny of her physician. Resident 1's weight was
monitored during the period in question and her physician was
notified at various times. P. Ex. 46, 47 at 2-4, 113 at 3-4.
Once the weight gain goal was achieved, the amount of the tube
feeding was adjusted downward, pursuant to her physician's order.
P. Ex. 47 at 4.

Arguably, the only time an assessment may have been appropriate
was in April 1996, when the decision was made to increase
resident 1's rate of tube feeding. At this point, it appears
that her poor oral food intake could have compromised her health
and necessitated a change in her manner of nutrition. While
there may have been times when her physician was not promptly
notified of a weight gain (as on May 22, 1996, where resident 1
showed an 8.8 pound gain from the previous month and the
physician was not notified until May 31, 1996 (P. Ex. 45, 47 at
2)), there is no allegation in the deficiency cited that her
weight gain led to a significant change in her health warranting
reassessment. Furthermore, HCFA's "Guidance to Surveyors - Long
Term Care Facilities" notes that reassessment promptly after a
change in a resident's physical or mental condition is to be done
if there is a "significant change" such as a resident's
"unplanned weight loss." HCFA Ex. 39 at 10-12. The trigger for

" HCFA concedes this point in its Reply to Petitioner's

Second Supplemental Brief (HCFA Reply at 16).
23

an assessment is an “unplanned weight loss." Neither situation
applies here, where there is a planned weight gain."

F Tag 274 b. Based on the July survey,
HCFA concluded that Petitioner failed to conduct an assessment
promptly for resident 3. HCFA alleges that: Resident 3 was
readmitted to Petitioner on January 19, 1996, weighing 122
pounds. Her usual weight range is 103-135 pounds and her ideal
body weight is 103-127 pounds. Nutritional Assessment notes
indicate that resident 3 lost five pounds from February to March
1996 (while the vital signs and weight record notes a 4.8 pound
loss). There was no documentation that her physician was
immediately notified of the weight change. On April 8, 1996,
resident 3 weighed 115 pounds. On April 28, 1996, documentation
in the vital signs and weight record indicates that resident 3
weighed 120 pounds, showing a weight gain of 5.8 pounds in just
20 days. There is no documentation that her physician was
immediately notified of this weight gain. On May 22, 1996,
resident 3 weighed 130.8 pounds, a weight gain of 10 pounds.
There is no documentation to indicate that her physician was
immediately notified of this weight gain. The record indicates
only that she would be reweighed. Nine days later, on May 31,
1996, resident 3 was reweighed at 129.6 pounds. It was at this
time that her physician was notified. On June 27, 1996, resident
3 weighed 132.4 pounds, exceeding her ideal body weight and
appearing obese. In sum, HCFA alleges that resident 3 gained 15
pounds in six weeks, from April 8 to May 22, 1996. HCFA noted
also that resident 3 is totally dependent on Petitioner's staff
and receives tube feedings and liquid oral intake. HCFA Ex. 15
at 20-21.

Resident 3 is the same resident discussed above at Finding 2.
There, with regard to a change in the resident's pressure sore, I
determined that there was a significant change in the pressure
sore, which change should have prompted Petitioner to immediately
inform the resident's physician. Here, it appears that the
resident's tube feeding was increased to prevent further weight
loss and in order to promote healing of the resident's pressure
sores." P. Ex. 112 at 2. Petitioner's nutritionist was

"I note that Title 22 of the California Code of
Regulations, Section 7231, states that a physician should be
notified where there is a five pound or greater change in weight
within a 30 day period. From the record before me, it appears
that HCFA has not adopted this provision in its guidance to
surveyors in applying the federal regulatory standards.
Consequently, I do not find this state requirement persuasive in
determining whether the federal provision was violated.

' T note here that the record reflects that ideal body
weight charts have not been validated for the institutionalized
elderly. Thus, weight loss (or gain) is a guide in determining

. (continued...)
24

monitoring the resident's weight monthly. P. Ex. 112. The
nutritionist noted that resident 3's weight should not exceed 140
pounds, and it did not do so during the time period covered by
this deficiency. P. Ex. 9, 112 at 3. As in Finding 6 at F Tag
274 a above, while there again may be an issue as to whether or
not the resident's physician should have been notified about her
weight gain, resident 3's weight gain also appears to be a
planned and monitored weight gain. There is no showing of a
significant change in this resident's condition warranting a new
assessment.

7. Petitioner was not in substantial compliance with
the participation requirements at 42 C.F.R. § 483.20(b) (4) (iv)
during the July survey, with respect to HCFA's finding of a
deficiency at paragraph c of F Tag 274, and the deficiency
constituted a potential for more than minimal harm.

Based on the July survey, HCFA concluded that Petitioner failed
to properly assess resident 5 after a significant change in her
condition. Specifically, HCFA alleges that: Resident 5 had an
unplanned weight loss from April 19 to May 22, 1996, losing 19
pounds in one month (from 132 pounds to 113.2 pounds). Resident
5's ideal body weight is 121-149 pounds and her usual body weight
is 115-125 pounds. On May 22, 1996, documentation on the vital
signs and weight record indicates that resident 5 would be
reweighed. On May 25, resident 5 was reweighed at 113 pounds.
There is no documentation to indicate that her physician was
immediately notified of this severe weight loss. Documentation
on May 31, 1996, on the vital signs and weight record, indicates
that resident 5's physician was notified of the weight loss, nine
days after the weight loss was identified. Licensed nursing
notes dated May 30, 1996, indicate that the resident is to be
weighed weekly. However, there is no documentation of the weekly
weight until June 11, 1996. Resident 5 then weighed 114 pounds,
which is below her ideal and usual body weights. HCFA Ex. 15 at
22.

Both Petitioner and HCFA appear to agree that a comprehensive
reassessment had to be done, given resident 5's 19 pound weight
loss, and Petitioner did a full MDS on June 12, 1996. P. Br. at
40, 43; P. Ex. 51.

9... continued)
nutritional status. An analysis of weight loss or gain should be
examined in light of a resident's former lifestyle, as well as in
light of their current diagnosis. HCFA Ex. 45.
25

HCFA argues that the assessment should have been completed by
June 4, 1996, because the determination that resident 5 had
sustained a 19 pound weight loss was made on May 22, 1996.” P.
Ex. 49 at 2. HCFA asserts that this is because when there is an
unplanned weight loss, as here, a facility must complete a
comprehensive assessment promptly, i.e., within 14 days after the
change is identified. HCFA Br. at 25; Tr. 242, 245, 253, 1163.
Petitioner appears to agree that a prompt assessment should have
been conducted within 14 days of the weight loss being identified
(P. Resp. Br. at 27), but asserts that to meet the regulatory
requirement the assessment does not need to be a full MDS.
Petitioner argues that resident 5 was assessed on May 30, 1996,
after being reweighed on May 25, 1996 (P. Resp. Br. at 27; Tr.
231-232; P. Ex. 49 at 2) and again by the interdisciplinary team
by June 3, 1996 (within at least the seven days prior to the
assessment reference date of June 10, 1996). Tr. 1169; P. Ex. 51
at 2. I do not find Petitioner's argument to be persuasive.
After such a severe weight loss in such a short time,” I agree
with HCFA that simply reweighing the resident was not a
‘sufficient assessment. Tr. 253-254. I agree with HCFA's witness
that, in this case, a full comprehensive MDS assessment needed to
be done to ascertain how the resident's severe weight loss
impacted or affected resident 5 in other areas, such as cognitive
patterns, memory, activities of daily living (ADL) functioning,
and continence. Tr. 246-247. Further, I agree with both HCFA
and Petitioner's expert witness that the comprehensive assessment
should have been completed within 14 days after May 22, 1996.
Tr. 1163.

Even if I assume that the re-weighing of resident 5 on May 25,
1996 should have been what tolled the 14 day assessment period,
the assessment still should have been completed by June 8, 1996,
which is prior to the actual assessment date of June 12, 1996.
Thus, Petitioner is out of compliance with this participation
requirement.

2 Petitioner hypothesizes that it is possible that
resident 5 did not, in fact, sustain a 19 pound weight loss, and
that the 132 pound weight noted for resident 5 was inaccurate.

P. Br. at 43. However, as Petitioner was weighed twice at 132
pounds on March 26, 1996 and once at 132 pounds on April 1, 1996,
I do not find Petitioner's hypothesis to be credible. P. Ex. 49
at 2. It is more likely than not that the record reflecting the
19 pound weight loss is correct. P. Ex. 49 at 2.

21 tT note that the vital signs and weight record used by
Petitioner considers a weight loss to be severe if a resident
loses more than five percent of their body weight in a given
month, and to be significant if a resident loses five percent of
their body weight over a given month. P. Ex. 49. This comports
with HCFA's guidance to surveyors of long term care facilities.
HCFA Ex. 45. Here, resident 5 lost more than 5 percent of her
body weight, a severe weight loss.
26

Although I have found Petitioner out of compliance with this
participation requirement, there still remains the question of
whether the delay in completing the assessment resulted in a
potential for more than minimal harm. Petitioner argues that it
did not. Petitioner advances two primary arguments. One, there
is an absence of proof as to actual harm, as shown by diagnostic
studies and, two, no potential for harm existed since Petitioner
assessed the weight gain prior to June 12, 1996. P. Resp. Br. at
27-28; Tr. 1163-1165. I reject Petitioner's arguments. The
testimony of Petitioner's expert went only to the assessment of
the resident's weight, and not to all the domains which the MDS
covers. Tr. 231, 233-236, 242, 244-249, 253-254; HCFA Ex. 45.

Furthermore, the record reflects that there is a potential for
more than minimal harm here. Every day that this resident was
not assessed (and, potentially, treated) could cause this
diabetic resident's blood sugar to be lowered, which could affect
the rhythm of her heart, cause other damage to her vital organs,
and throw her into hypoglycemic shock. Tr. 234-235.

Thus, I believe HCFA here has presented a prima facie case which
Petitioner has failed to rebut by a preponderance of the
evidence.

8. Petitioner was not in substantial compliance with
the participation requirements at 42 C.F.R. § 483.20(d) during
the July survey, with respect to HCFA's finding of a deficiency
at F Tag 279, and the deficiency constituted a potential for more
than minimal harm.

This regulation states, in pertinent part, that a facility must
develop a comprehensive care plan for each resident that includes
measurable objectives and timetables to meet each resident's
medical, nursing, mental, and psychosocial needs, as identified
in the comprehensive assessment. The care plan must describe the
services to be furnished to attain or maintain the resident's
highest practicable physical, mental, and psychosocial well-being
as well as any services that would otherwise be required, but are
not provided due to a resident's exercise of rights, including
the right to refuse treatment under 42 C.F.R. § 483.10(b) (4).

Specifically, based on the State surveyors' observations,
interviews and record reviews, HCFA determined that resident 10
(whose care plan indicates had a potential for skin breakdown,
and who is totally dependent on staff members for all activities
of daily living) was observed with obvious contractures of her
fingers, wrists, elbows and lower extremities. Also, on July 10,
1996, she was observed with an anticontracture device in her
right hand and bilateral leg anticontracture devices. These
devices were not included on her care plan. HCFA Ex. 15 at 23-
24.
27

Moreover, on July 11, 1996, resident 10, who had a stage II
pressure sore, was observed in a gerichair positioned on her back
for approximately four hours without a position change. Her care
plan indicated to turn and reposition her every two hours. HCFA
Ex. 15 at 24.

In this case, with regard to the anticontracture devices,
Petitioner's DON admitted that this resident's care plan should
have contained specifics for the use of the anticontracture
devices, i.e., how often they were to be used, in what manner
they were to be used, and where they were to be placed. Tr. 854-
855. Further, the consultant called by Petitioner testified that
resident 10's care plan was not individualized according to her
need for the anticontracture devices. Tr. 1185-1186. This
information should have been listed under Problem 2 on
Petitioner's care plan. P. Ex. 54 at 1.

I find that there is a potential for more than minimal harm here.
Petitioner's consultant opined that inconsistent or inappropriate
use of the anticontracture devices by Petitioner's staff could
lead to a decline in resident 10's contracture condition. Tr.
1189. A State surveyor testified that improper application of
the anticontracture devices might render them ineffective, and
put resident 10 at risk for problems of circulatory restriction,
and at risk also for not receiving the services she required.

Tr. 572.

HCFA determined that two other bases existed for its finding of a
violation under this F Tag. Specifically, resident 10's care
plan indicated to turn and reposition her every two hours. HCFA
Ex. 15 at 24. If substantiated, this arguably could have
violated the regulation at 42 C.F.R. § 483.20(d) (3) (ii).

However, for the reasons set out below at Finding 9, I have found
that Petitioner was providing care to resident 10 in accordance
with her care plan. Also, initially the statement of
deficiencies at F Tag 279 alleged that resident 10 had a Stage II
pressure sore on the top of her left foot. However, this
allegation was deleted during IDR, and I am not considering
HCFA's arguments with regard to it in this decision. Id.

9. Petitioner was in substantial compliance with the
participation requirement at 42 C.F.R. § 483.25(c) during the
July survey, with respect to HCFA's finding at F Tag 314.

This regulation states that, based on the comprehensive
assessment of a resident, a facility must ensure that: 1) a
resident who enters the facility without pressure sores does not
develop pressure sores unless the individual's clinical condition
demonstrates that they were unavoidable; and 2) that a resident
having pressure sores receives necessary treatment and services
to promote healing, prevent infection, and prevent new sores from
developing.
28

Based on the observations of a State surveyor and a review of the
records, HCFA determined that Petitioner failed to meet this
requirement in the case of resident 10 (the resident discussed
above), who is totally dependent. Specifically, resident 10 was
observed by a State surveyor on July 11, 1996, positioned on her
back in a gerichair from 10:50 a.m. until 2:45 p.m. Resident
10's May 20, 1996 MDS indicated that she had a Stage II pressure
sore. Upon observation, and according to the licensed staff
member the State surveyor talked to, resident 10 had a Stage II
pressure sore on the top of her left foot. Resident 10's June
18, 1996 care plan required avoiding pressure for this. The care
plan included changing her position to prevent further skin
breakdown. This was not observed to be implemented by the
facility. HCFA Ex. 15 at 25-26.

The preponderance of the evidence establishes that, in this case,
resident 10's care plan was followed. During cross examination,
the State surveyor admitted that she did not observe resident 10
every minute from 10:50 a.m. to 2:45 p.m. Instead, the State
surveyor observed resident 10 only at 10:50 a.m., 12:00 p.m., and
2:45 p.m. Tr. 577, 579-580. Moreover, the State surveyor
admitted that she did not inquire of Petitioner's staff as to
whether resident 10 was repositioned during this time. Tr. 580.
Petitioner has submitted the declaration of the CNA who cared for
Resident 10 on July 11, 1996, in which the CNA declared that she
repositioned resident 10 before resident 10 ate her lunch, which
would be in accordance with the time frame for repositioning set
out in resident 10's care plan and in her physician's orders. P.
Ex. 52, 54 at 1, P. Ex. 60. I reject HCFA's argument that I
should give little or no weight to the CNA's declaration. The
declaration stands unrefuted. Moreover, HCFA had the opportunity
to call this witness for cross examination, but chose not to
avail itself of the opportunity.

10. Petitioner was not in substantial compliance with
the participation requirements at 42 C.F.R. § 483.25(c) during
the July survey, with respect to HCFA's findings of a deficiency
at paragraph b of F Tag 314, and the deficiency caused actual
harm.

HCFA alleges that the State surveyors' clinical record review
revealed that resident 15 had a pressure sore on her right heel,
which was resolved on July 1, 1996. Resident 15's care plan for
this pressure area was discontinued on that date. On July 11,
1996, the CNA providing resident 15 a shower stated that resident
15's skin was clear of any pressure area. However, the State
surveyor observed that resident 15's right heel was red, with a
break in the skin. The licensed nursing staff member stated that
she was not aware of the pressure area because it had been
documented as healed in the care plan and treatment sheet. The
pressure area measured 1.5 by 1.5 cm., stage II. On July 11,
1996, at 10:00 a.m., resident 15 was observed in a gerichair with
her legs extended and with her heels in direct contact with the
gerichair pads. Resident 15 had a physician's order for heel
29

protectors. However, the heel protectors were not observed to be
in use. The CNA was observed by the State surveyor to take them
out from the resident's closet. The treatment sheet for the
month of June 15, 1996 to July 11, 1996 for application of heel
protectors was not signed as provided. HCFA Ex. 15 at 26.

The parties do not dispute that a new pressure sore developed on
July 11, 1996, on resident 15's right heel, after previously
healing on July 1, 1996. HCFA Ex. 15 at 26 (referencing
Petitioner's Plan of Correction). Further, the parties do not
dispute that resident 15 was in a compromised position and prone
to skin breakdown. Tr. 858-860, 869-870, 872; P. Br. 56-57. The
issue is whether Petitioner did all it should have done to ensure
that a new pressure sore did not develop on resident 15's heel.

I do not find the fact that the heel protectors were not observed
on resident 15's heels right after her shower to be an indication
that Petitioner was not doing all it could to prevent a pressure
sore from recurring on resident 15's heel. It appears that
resident 15 may only have been in the gerichair for minutes
following her shower. Tr. 867. Rather, the problem here is
that, as the State surveyor's notes and testimony credibly
document, the CNA was not clear as to whether or not heel
protectors should have been applied at all. HCFA Ex. 33 at 3;
Tr. 371. Further, it is not clear from the record that heel
protectors were ever applied.

It appears that heel protectors were ordered by resident 15's
physician, and that the order for the bilateral heel protectors
was placed in resident 15's treatment record. HCFA Ex. 33 at 7;
P. Ex. 62. The order for heel protectors was noted as "For Your
Information." HCFA Ex. 33 at 7; P. Ex. 62. Unlike the other
treatment orders, however, the nurses never documented that the
heel protectors were used. Petitioner asserts that it was up to
the nurse to decide whether or not to use heel protectors and
that it was not required on a "For Your Information" order that
the nurses document that the treatment was done on the treatment
record. P. Br. at 57; Tr. 861. The State surveyor's
conversation with the CNA suggested that there was confusion as
to whether heel protectors should have been used at all. The use
of "For Your Information" in the treatment record may have
contributed to this confusion, because there was no indication as
to the frequency and duration of use for the heel protectors.

However, notwithstanding whether or not there was confusion with
regard to the use or documentation of whether heel protectors
were used, Petitioner has the burden of proof to establish that
it took all necessary action to prevent the pressure sore from
recurring. Here, that would include using heel protectors to
prevent the pressure sore on resident 15's heel from recurring.
Tr. 377-378. Petitioner has offered no proof that the heel
protectors were applied in accordance with the treatment plan and
order. In fact, the documentation in the record, coupled with
the observations of the State surveyor, indicate that the heel
30

protectors were not applied from July 1, 1996, until the new
pressure sore was identified on July 11, 1996.” Thus,

Petitioner has not rebutted HCFA's prima facie case that
Petitioner did not do all it could to ensure that this resident's
pressure sore did not reoccur.

I find actual harm caused to resident 15 here by Petitioner's
failure to ensure that her pressure sores received necessary
treatment and services to promote healing, prevent infection, and
prevent new sores from developing. This resident had a pressure
sore that previously had healed, but which later reopened because
Petitioner failed to take the necessary action to prevent the
pressure sore: use of resident 15's heel protectors. Tr. 378.

11. Petitioner was in substantial compliance with the
participation requirement at 42 C.F.R. § 483.25(d) (2) during the
July survey, with respect to HCFA's findings of deficiencies at
paragraphs a and b of F Tag 316.

This regulation states that a resident who is incontinent of
bladder receive appropriate treatment and services to prevent
urinary tract infections and to restore as much normal bladder
function as possible.

F Tag 316 a. Based on the State surveyors!
record review and observation, HCFA alleges that resident 11 had
a physician's order, dated July 1, 1996, to receive bowel and
bladder training for 30 days.” HCFA alleges that, according to
the bowel and bladder retraining program record, the resident had
been bladder and bowel trained for 11 days. On July 11, 1996,
the licensed nurse indicated that she had discontinued this due
to resident 11's incontinence. According to the bowel and
bladder record, the resident had been continent in 32 of 132

2 I note the declaration of the CNA who apparently

treated resident 15 in which the CNA states that she recalls that
she was looking for resident 15's heel protectors and was going
to check resident 15's heels for sores or red areas when the
State surveyor entered resident 15's room. P. Ex. 61. I do not
find the CNA's declaration to be credible, at least as to the use
of the heel protectors. The contemporaneous documentation from
the State surveyor appears to refute the CNA. The CNA did not
appear to know whether or not she should apply the heel
protectors. Further, since the heel protectors apparently were
not readily available, it does not appear that they were in
constant, daily use during the time period after July 1, 1996.
HCFA Ex. 33 at 3.

2 A bowel and bladder training program consists of
offering a resident, at certain intervals, the use of a commode
or some other assistance with toileting, in an effort to allow a
resident to identify and establish a pattern of elimination. Tr.
624.
31

cases from July 1, 1996 through July 11, 1996, when the program
was discontinued. HCFA asserts that resident 11 is an alert and
interviewable resident. HCFA Ex. 15 at 28.

The record shows that resident 11's physician ordered a 30-day
bowel and bladder training program for her on July 1, 1996. The
physician ordered further that it be evaluated after seven days.
P. Ex. 20 at 7. The physician ordered the bowel and bladder
retraining program discontinued on July 12, 1996. It appears
from the record that, on July 11, 1996, the resident stated that
she did not want to use the bedpan or the bathroom as doing so
hurt her tailbone. Instead, Petitioner (acknowledged by HCFA to
be an alert and interviewable resident) stated that she wanted to
use a diaper provided by her family. P. Ex. 22 at 8, P. Ex. 66
at 2, 4.

Here, HCFA criticizes Petitioner for stopping resident 11's bowel
and bladder retraining program after only 11 days. HCFA argues
that after resident 11 refused to use the bedpan,™ Petitioner
should have assessed the reason the bedpan hurt, offered the
resident other alternatives to get the resident to remain on the
program, and informed the resident of the consequences of her
refusal (incontinence), in order to give the resident an adequate
opportunity to demonstrate her continence. HCFA argues also
that, although the resident had a right to refuse treatment, and
assuming she did refuse treatment, not just an uncomfortable
bedpan, she should have been told of the consequences of her
refusal and been given alternate means to use of the bedpan so
that she could make an informed decision.

HCFA's arguments do not convince me that, in this instance, the
regulations have been violated. Here, resident 11 appears to
have decided to wear a diaper, instead of continuing with the
bladder and bowel retraining program. P. Ex. 22 at 8, P. Ex. 66
at 2, 4. This is the resident's right. Her physician was
informed of her refusal*® and discontinued the program. Id.; P.
Ex. 97. I must assume that if the physician thought the bladder
retraining program was absolutely necessary to the patient's
health, the physician would not have terminated the program.
Thus, I conclude that there is no deficiency.

F Tag 316 b. Based on the State surveyors'
July 10, 1996 record review, HCFA alleges that resident 2 had a
Foley catheter, as per family request. Approximately two weeks
before the review, a family member complained that the leg strap

* I note that the record reflects that resident 11

appears to have refused both a bedpan and the bathroom. P. Ex.
22 at 8, P. Ex. 66 at 2, 4.

2% petitioner tried to contact the physician on July 11,
1996, but was not able to contact the physician until July 12,
1996. P. Ex. 22 at 8; P. Ex. 66 at 2.
32

used to secure the catheter tubing was improperly applied by a
CNA. Upon inquiry, facility staff stated that the leg strap was
observed applied incorrectly, in that it was applied on top of
the catheter which could cause suppression of the flow of urine.
On July 10, 1996, with the resident's permission and the
assistance of facility staff, the State surveyor observed the leg
strap. It was placed three inches above the right knee ina
constricting manner, which was obvious to the surveyor as the
resident's skin was pinched. A facility staff person stated that
the strap was too tight, and proceeded to loosen it. Further
investigation revealed that, according to facility staff, there
were no instructions given to CNAs on the proper application of
the leg strap, and it is not taught in the facility's pre-
certification program. Additionally, the application and use of
the leg strap were not identified in the plan of care as nursing
interventions for the care of the catheter tubing. HCFA Ex. 15,
at 28-29.

HCFA did not brief this deficiency. Instead, it rested its case
on the evidence of record. HCFA Reply Brief (HCFA Rep. Br.) at
47, n. 11. The State surveyor admitted that if a resident has a
Foley catheter the resident is continent. Tr. 263-265. This
regulation applies only to a resident who is “incontinent of
bladder." Thus, since resident 2 is considered continent, this
section of the regulation does not apply. HCFA has not made a
prima facie case that a violation of the participation
requirement exists.

12. Petitioner was in substantial compliance with the
participation requirement at 42 C.F.R. § 483.25(f)(1) during the
July survey, with respect to HCFA's finding of a deficiency at F
Tag 319.

This regulation states that, based on a comprehensive assessment
of a resident, a facility must ensure that a resident who
displays mental or psychosocial adjustment difficulty, receives
appropriate treatment and services to correct the assessed
problem.

Based on the State surveyor's observation, HCFA alleges that on
July 10, 1996, Resident 12, who had a diagnosis of schizophrenia,
hypertension, facial psoriasis, arthritis, Parkinson's secondary
to Haldol and dementia, was in bed the entire day shift. The
State surveyor interviewed the CNA, who stated that if resident
12 refuses twice to get up when asked, she leaves him in bed.
The State surveyors' review of the clinical record revealed that
resident 12 has a primary diagnosis of schizophrenia and has
behavior problems such as verbal and physical abuse, socially
inappropriate behavior and resistance to care. There is no
evidence that the facility had resident 12 evaluated through the
Department of Mental Health for required level of services in
relationship to his diagnosis. Resident 12 is totally dependent
on staff for all activities of daily living. Also on July 10,
1996, HCFA alleges the State surveyor observed resident 12's room
33

devoid of personal items. The room walls were bare and his
surrounding environment contained one water pitcher, one paper
cup, and a vaseline jar. Resident 12 was admitted to
Petitioner's facility on January 24, 1994.% P. Ex. 15 at 30,
33.

HCFA did not brief this issue. Instead, it relied on the
evidence of record. HCFA Rep. Br. at 47, n. 11. However, the
record reflects that Petitioner appears to have provided
appropriate treatment and services to correct the mental and
psychosocial problems assessed. Petitioner appears to have been
provided continuous psychiatric service and care from
Petitioner's social services and activities departments in
monitoring his behavior, drug management, arid care plan. P. Ex.
114; Tr. 1226-1229. The evidence does not show that resident 12
met the criteria necessitating evaluation through the Department
of Mental Health. Rather, there is evidence in the record that
he did not meet such criteria. P. Ex. 70-73. With regard to
resident 12's refusal to get out of bed, I do not find that this
alone contravenes the regulation, nor does it mean that his care
was not managed. Finally, with regard to resident 12's
environment, I agree with Petitioner (and the guidance to
surveyors-long term care facilities) that the absence of a
personalized, homelike environment in a resident's room is not
meaningful unless it is determined that the absence of personal
belongings is a result of facility practices, rather than the
result of resident choice or circumstances. Here that was not
alleged. P. Ex. 74 at 2.

13. Petitioner was not in substantial compliance with
the participation requirement at 42 C.F.R. § 483.75(i) during the
July survey, with respect to HCFA's finding of a deficiency at F
Tag 501, and the deficiency constituted a potential for more than
minimal harm.

This regulation states that a facility must designate a physician
to serve as medical director. The medical director is
responsible for the implementation of resident care policies and
the coordination of medical care in the facility.

Based on the State surveyors' record review and interview, HCFA
alleges that resident 3 developed an infection of her pressure
sore around June 17, 1996. Although the facility staff left

2% under this deficiency on the HCFA form 2567 is a note
to "Refer to F-241 - Resident 12 with a diagnosis of
Schizophrenia failed to receive care for residents in a manner
and in an environment that maintains or enhances each resident's
dignity and respect in full recognition of his or her
individuality." HCFA Ex. 15 at 33. This reference was not set
forth as a deficiency at F Tag 241, nor was the issue addressed
at hearing or in the parties' briefs. If HCFA intended to do so,
HCFA has not set forth a prima facie case on this issue.
34

messages for the physician on June 17, 1996 and June 26, 1996,
there was no response from resident 3's physician until June 29,
1996. There was no documentation that the facility attempted to
contact another physician to treat resident 3. Upon inquiry,
facility staff was unable to explain why the medical director had
not been notified regarding this matter. HCFA Ex. 15 at 35, 38.

Based on the State surveyor's conversation with Petitioner's
staff, Petitioner's staff told the surveyor that Petitioner's
internal policy was to notify the medical director if they could
not get in touch with a resident's physician. In this case, this
policy was not carried out. Tr. 274-276. I find the testimony
of the surveyor, with regard to the staff she interviewed and
their admission as to Petitioner's policy, to be credible.
Petitioner failed to offer any evidence to rebut this policy.
HCFA gave adequate notice in its prima facie case that
Petitioner's policy of notifying the medical director when
treating physicians do not respond to telephone messages existed.
HCFA Ex. 15 at 38. The State surveyor need not interview the
medical director to establish a regulatory violation here.
Petitioner's staff identified the policy and admitted it was
violated. Petitioner did not present any evidence demonstrating
that such a policy never existed or that it was followed. If
such evidence existed, it was within Petitioner's ability to
produce it. I agree with HCFA that it is the medical director's
responsibility to assure coordination and implementation of this
policy - a policy which, in this case, failed to be implemented.

Here, a potential for more than minimal harm exists. As I found
above in another deficiency involving resident 3 (see Finding 2),
the delay in treating this resident, with multiple medical
problems, put her at risk for sepsis, a condition which can lead
to death. Tr. 124-125, 134.

14. Petitioner was in substantial compliance with the
participation requirement at 42 C.F.R. § 483.75(1)(1) during the
July survey, with respect to HCFA's findings of deficiencies at
paragraphs a, b, d, e, and f of F Tag 514.

This regulation states that a facility must maintain clinical
records on each resident in accordance with accepted professional
standards and practices that are complete, accurately documented,
readily accessible, and systematically organized.

Here, HCFA has alleged that Petitioner failed to maintain
clinical records on five of 18 sample residents, alleging 7
instances of noncompliance, in accordance with this regulation.
However, as discussed below, I find that Petitioner was in
substantial compliance with participation requirements with
regard to paragraphs a, b, d, e, and f of F Tag 514. HCFA Ex. 15
at 39-41.
35

F Tag 514 a. Based on the State surveyors'
review, HCFA alleges that the bowel and bladder retraining
program record for resident 11 contained sporadic documentation.
Specifically, there were no entries for the 11-7 shift on July 1,
2, and 5, 1996, or for the 7-3 shift on July 2, 10, or 11, 1996,
to indicate whether the resident was continent or incontinent.
HCFA Ex. 15 at 39.

The statement of deficiencies indicates that the only deficiency
here is Petitioner's failure to provide entries in the bowel and
bladder retraining program record for specified dates. HCFA Ex.
15 at 39, HCFA Ex. 29 at 4-5. The State surveyor who reviewed
the documentation admitted, however, that CNA documentation for
those dates also could be used to determine the state of resident
11's continence (as well as the bowel and bladder retraining
program record). Tr. at 721-722. Despite this concession, the
State surveyor opined that the documentation in the record failed
to provide information about the timeframes (e.g., the particular
hour) when the resident eliminated, which was pertinent to
determining at what rate the resident eliminated. Tr. at 723.
The State surveyor stated that this information is necessary in
order to establish a pattern for taking the resident to the
bathroom. Tr. 724. However, when the State surveyor first
explained the reason for citing this as a deficiency, she stated
that the record for the bowel and bladder retraining program was
incomplete or not documented, which may have meant that the
resident was not offered a bedpan on the shift. Tr. 715.

The CNA documentation, in conjunction with the bowel and bladder
retraining program record, presents a vivid picture of a resident
who is resistant to use of a bedpan as it causes her pain. Her
pain led to the discontinuation, with the approval of her doctor,
of the bowel and bladder retraining program. See Finding 11 at F
Tag 316 a above. I conclude that Petitioner has established by
the preponderance of the evidence that the particular deficiency
cited here, lack of documentation regarding resident 11's
continence status on specific dates, was met by information in
the CNA documentation. HCFA's subsequent attempt at hearing to
broaden the deficiency to include the failure to provide hourly
documentation of this resident's continence status goes beyond
the deficiency as stated.

F Tag 514 b. Based on the State surveyors!
review, HCFA alleges that resident 12's MDS (dated February 1,
1996) indicated that he exhibited verbally and physically abusive
behavior, socially inappropriate behavior, and was resistant to
care. The PAS/PASSARR level screening document (dated February
22, 1996) did not reflect these problematic behaviors. One staff
member stated that the information from the MDS was not used when
completing this form and that the resident did not require this
form since it (the schizophrenia) had been controlled and the
resident's behavior did not indicate other placement per the
psychiatrist. Resident 12 is a totally dependent resident with a
36

primary diagnosis of schizophrenia and requires assistance with
all activities of daily living. HCFA Ex. 15 at 39.

Here, HCFA has failed to make a prima facie case, in that it has
not notified Petitioner as to exactly what Petitioner did to
violate the regulations with regard to resident 12. The State
surveyor gave confusing and contradictory testimony with regard
to the requirements for filling out the PAS/PASSARR level
screening documentation. She was unsure of the criteria that
would be the basis for such an assessment. Tr. 731. The State
surveyor did indicate that the assessment information should be
coordinated with other assessment instruments, such as the MDS.
Id. The MDS cited in the statement of deficiencies (HCFA Ex. 15
at 39), the document allegedly inconsistent with the PAS/PASSARR
document, was never made a part of this record. The State
surveyor apparently relied on references in this MDS to
resistance to care in formulating the deficiency citation. HCFA
Ex. 30 at 3; Tr. 732. However, this reference to resistance to
care is not in itself inconsistent with the PAS/PASSARR document
(incorrectly dated in the statement of deficiencies as February
22, 1996, when the actual completion date is March 6, 1996 (Tr.
730-731; P. Ex. 71 at 6)) which refers to serious difficulties in
interpersonal functioning; concentration, persistence, and pace;
and adaptation to change within three to six months of March 6,
1996. HCFA Ex. 71 at 6. Moreover, there is no place on the
PAS/PASSARR document to list resistance to care. Also, while the
statement of deficiencies refers to problem areas in the MDS
beyond the resistance to care, the State surveyors apparently
based the deficiency citation on this behavior alone, and, as I
noted already, it is not inconsistent with the documented
references to the resident's mental status as reflected in the
PAS/PASSARR document, which forms the basis of the deficiency.
See Tr. 1246. I note also that HCFA's references to
documentation showing the resident refused to attend certain
activities and remained in bed (such as P. Ex. 75) go beyond the
factual basis relied on by HCFA in the statement of deficiencies
for this deficiency.

F Tag 514 d. Based on the State surveyors’
record review, HCFA alleges that, during a clinical record
review, resident 18's Mellaril was increased to five mg. three
times a day from two times a day on April 29, 1996. There was no
behavior of striking out identified by the licensed nurses.
However, the CNAs identified the behavior. This information was
not documented in either licensed nurses notes or in the behavior
summary sheet. HCFA Ex. 15 at 40.

The record before me does not contain the licensed nursing notes
referred to by the surveyor. HCFA Ex. 36 at 3. However, the
medication record submitted by Petitioner does refer to the
37

Mellaril prescription for striking out behavior. P. Ex. 109.”
The record also contains a copy of the CNA documentation, which
does refer to resident 18's combativeness. P. Ex. 86. The
physician's progress notes do reflect an increase in the
Mellaril, due to resident 18's increased agitation, as reported
by his wife. P. Ex. 85. Taken as a whole, while the record may
reflect some inconsistency, there is sufficient documentation to
support the action taken by the physician. To the extent the
documentation in the licensed nursing notes regarding resident
18's behavior may have differed from the other parts of the
record, this appears to be a de minimus error which did not
impact on the care of this patient. The clinical record includes
all the pertinent medical records regarding this resident
maintained by Petitioner. While, arguably, the licensed nursing
notes may have deficiencies pertaining to the need to increase
the resident's psychotropic medication, there is sufficient
documentation elsewhere in the record to support the physician's
decision. Consequently, I cannot find that Petitioner violated
the regulation as alleged by HCFA.

F Tag 514 e. Based on the State surveyors'
clinical record review, HCFA alleges that resident 13 had an
order for Haldol, two mg., every eight hours. Further review of
the clinical record revealed that the behavior monitoring system
for striking out was discontinued on July 6, 1996, when the dose
was decreased. The licensed staff member initially stated to the
surveyor that resident 13 did not need to be monitored because
the dose was decreased. However, after he realized that Haldol
was a psychotropic medication, he further stated that "it was a
mistake from the licensed nurse who took the order." HCFA Ex. 15
at 40-41.

Here, HCFA has failed to set forth a prima facie case notifying
Petitioner of a deficiency with regard to this regulatory
citation. Rather than addressing a documentation error here,
HCFA appears to be contesting the decision, following the
decrease in the amount of Haldol prescribed for resident 13, to
discontinue the care plan for monitoring for mood swings. P. Ex.
89 at 1; 92. The surveyor asserts that she was told that the
behavioral monitoring had stopped. However, my review of the
record indicates that the licensed personnel weekly progress

77 TI note that HCFA has objected to my relying on P. Ex.
109. HCFA Resp. Br. at 81-82. For the reasons set forth at
section I.C., above, I have admitted such exhibits into evidence
in this case and am relying on them. However, I note that HCFA's
reference to Kings View Hospital, DAB CR442 at 7, n. 1 (1996)
does not apply here. The administrative law judge in that case
rejected an exhibit which HCFA sought to offer after the
administrative law judge had closed the case record. Here, the
case record had not been closed at the time the exhibit was
proffered, and HCFA was offered the opportunity to rebut this
exhibit, but chose not to avail itself of the opportunity.
38

notes, including the charting by the Medicare nurses, reflect
consideration of the medication, its side effects, and changes in
the resident's behavior, despite the note in the care plan
discontinuing the behavioral monitoring. P. Ex. 89.% Thus,
while the preponderance of the evidence shows a discontinuance of
the care plan for monitoring, the documentation in the record is
accurate and complete for observing the patient after the Haldol
level was decreased. To the extent that the level of monitoring
may have decreased, this is not a documentation issue per se, but
a question as to whether the decreased level of observation is
consistent with the proper standard of care for this patient.
However, HCFA has not asserted in its briefing that the alleged
deficiency should be cited under any other regulatory section.

F Tag 514 f. Based on the observation of
the State surveyor, HCFA alleges that on July 11, 1996, at 8:00
a.m, 10:00 a.m., and 2:00 p.m., resident 13 was observed without
bilateral heel protectors in place. Although the resident had no
pressure area, a physician's order was written for the heel
protectors on July 2, 1996. When questioned, the CNA stated that
the resident refused to wear them. Upon further investigation,
it was revealed that the heel protectors were inside the closet
and had not been applied from 8:00 a.m. to 2:00 p.m. The
physician's order had no time interval for use of the heel
protectors. HCFA Ex. 15 at 41.

The deficiency as written fails to set out a violation of the
regulation cited. This regulation pertains to the adequacy of
documentation. The only indication of a documentation error
cited in the deficiency is that the physician's order for the
heel protectors did not have time intervals for their use. The
absence of time intervals suggests that the heel protectors
should be in place at all times. This is consistent with a
resident who is highly susceptible to pressures sores. The
failure to have the heel protectors in place is a quality of care
issue, which was addressed elsewhere in the statement of
deficiencies; it is not a violation of the regulation regarding
documentation, and HCFA's briefing does not indicate that it
should be considered a deficiency under any other regulatory
section. There is nothing in the record to indicate that
Petitioner should have asked the physician to clarify the time
period for use of the heel protectors, nor is this alleged in the
HCFA Form 2567. Even assuming that the physician intended for

28 HCFA argues that I should not consider this exhibit,
because pages 3-6 of P. Ex. 89 are in the same hand, of highly
questionable value and not credible. HCFA Resp. Br. at 84-85. I
disagree with HCFA. I believe the explanation given by
Petitioner, that these notes were prepared by a separate Medicare
nurse, is credible. I have insufficient information of record to
conclude that this charting was done after the State surveyor
brought this issue to the attention of the facility. Tr. 894-
895.
39

the heel protectors to be worn at all times, there is nothing in
the cited deficiency which gives Petitioner notice that failure
to develop clinical records which specifically quantified when
the heel protectors were to be worn by the resident, as directed
by the physician, was violative of the regulatory requirement.

15. Petitioner was not in substantial compliance with
the participation requirements at 42 C.F.R. § 483.75(1)(1) during
the July survey, with respect to HCFA's finding of deficiencies
at paragraphs c and g of F Tag 514, and the deficiencies
constituted a potential for more than minimal harm.

F Tag 514 c. Based on the State surveyors’
review, HCFA alleges that resident 8's nursing assessment, dated
May 31, 1996, is written over. An interview with the licensed
staff members indicated this was entered by another licensed
nurse who was off duty that day. The final comprehensive
assessment weight record, dated May 30, 1996, indicated the
resident weighed 153 pounds, while the dietary record documented
the resident's weight on May 31, 1996 as 145 pounds. The MDS
dated May 31, 1996, documented the resident's weight at 156
pounds. Upon interviewing staff members, the staff members were
unclear about the actual weight. Resident 8 is an alert and
interviewable resident who appears average in weight. HCFA Ex.
15 at 39-40.

The record before me reflects, as HCFA alleges, that resident 8's
weight on his May 31, 1996 nursing assessment has been written
over. P. Ex. 82. Resident 8's May 31, 1996 and June 10, 1996,
dietary/nutritional assessments reflect his weight as 145 pounds.
P. Ex. 83. However, in an assessment for weight on June 14,
1996, as reflected in resident 8's MDS (erroneously dated May 31,
1996 in the HCFA Form 2567 (HCFA Ex. 15)), resident 8's recorded
weight is 156 pounds. P. Ex. 108 at 6. My review of the record
establishes also that resident 8's vital signs and weight record
has a written over admission weight for May 31, 1996. P. Ex. 81.

The written over weight references are difficult to read and
subject to speculation as to the exact weight referenced. Tr.
763-764; P. Ex. 81. The record supports HCFA's allegation that
writing over a weight does not comport with standard
documentation practice. Supporting this is the testimony of the
State surveyor, who testified that writing over an entry is not
standard nursing practice for documentation, and is not in
accordance with acceptable professional standards and practices
for documentation. Tr. 750-751. The State surveyor testified
further that what is usually accepted for documentation in this
situation is a single line drawn through an entry and re-entry in
a different area, with an indication that there was an error.
Id. Petitioner does not dispute that this is the acceptable
documentation standard.
40

A potential for more than minimal harm exists here. Inaccurate
documentation may lead to inaccurate assessments, which can
affect the resident's care planning and the assessment of the
resident's actual needs and cause complications in the care of
the resident. Tr. 755, 767.

I note Petitioner's argument that: this regulation was cited in
the June 1996 survey; all of the dates referring to resident 8
here were prior to the June 21, 1996 completion date in the plan
of correction following the June survey; no medical records can
be rewritten or altered and any correction dates would have to be
from June 21, 1996 forward; thus, there is no violation of the
regulation. However, contrary to Petitioner's position, there
was no requirement following the June survey for a plan of
correction relating to this regulation. Instead, it was cited as
an "isolated deficiency." P. Ex. 84. Thus, as HCFA determined
that the deficiency was isolated, no corrective action was
needed. In the July survey, HCFA found further evidence of this
practice and cited it as a deficiency requiring correction, and I
am upholding the deficiency.

F Tag 514 g. Based on the State surveyors'
review of resident 13's care plan, HCFA alleges that resident 13
was identified with "Mood swing secondary to steroid therapy."
Below the care plan was a statement "D/C (discontinue) July 9,
1996," which was yellowed out.” During inquiry, the licensed
staff member was unsure what it meant and stated that the care
plan was discontinued and later yellowed out, which meant it was
no longer discontinued and that "the problem exit (sic)."
However, the steroid medication was discontinued on July 2, 1996.
HCFA Ex. 15 at 41.

According to the testimony of a State surveyor, which is not
contested by Petitioner, Resident 13 had been on steroid
medication, which was discontinued on July 2, 1996. Tr. 466,
471. Resident 13's care plan (P. Ex. 92), identified a problem
of mood swings (and infections) secondary to steroid therapy.
Id. There is an entry in the care plan, under the column
identifying the potential for mood swings, indicating that the
problem "D/C'd 7-6-96," (discontinued as of July 6, 1996). P.
Ex. 92. In her resident review worksheet for resident 13, the
State surveyor noted that the words "D/C'd 7-6-96" were
highlighted or yellowed out. HCFA Ex. 31 at 4. When the
surveyor asked two licensed nurses providing direct care to this
resident to clarify this matter, one nurse said the discontinued
order was highlighted because the mood swings were still an
existing problem, even after the steroids were stopped. However,
the other nurse stated that the first nurse was wrong, and that

2 While the July survey statement of deficiencies (HCFA

Ex. 15) notes that "D/C" was to take place on July 9, 1996, P.
Ex. 92, from which the quote apparently was taken, notes the D/C
date as July 6, 1996.
41

since the steroid medication was discontinued, the problem of
mood swings no longer existed. Tr. 464-466, 472-475. Because of
this conflicting information, the State surveyor concluded that
there was confusion in the documentation as to what was meant by
the highlighted phrase "D/C'd 7-6-96." It was this confusion
which led the State surveyor to determine that the clinical
record was substandard and not accurately documented. Tr. 466-
467, 476.

Here, I find that HCFA has made its prima facie case regarding a
deficiency in the documentation. The surveyors' assessment is
correct. The yellowing out of the phrase in the care plan
obviously meant different things to Petitioner's staff.
Moreover, there is a potential for more than minimal harm here.
If the resident's mood swings had continued to be a problem, but
had been discontinued as a problem on the care plan, then the
mood swings could have continued or gotten worse, without the
facility doing anything about them. On the other hand, if
resident 13 no longer had mood swings, then her current needs
were not being met, as her care plan had not been properly
updated. Tr. 468.

Finally, with regard to F Tag 514 generally, Petitioner argues
that HCFA has failed to put forward its prima facie case that any
of these alleged violations constituted a "pattern."
Specifically, Petitioner argues that the scope of the violations
under this F Tag are determined based on the entire census of the
facility; that there were 260 residents in the facility during
the July survey; and that the five residents involved in this
deficiency do not qualify as a pattern. I do not agree with
Petitioner. Notwithstanding whether or not a pattern can be
shown, for me to sustain HCFA's certification of noncompliance,
HCFA need only establish that there was an identified deficiency
which posed a greater risk to resident health or safety than the
potential for causing minimal harm. 42 C.F.R. § 488.301.
Petitioner must prove that it was in substantial compliance with
all participation requirements. It has not done so here.

16. Petitioner was not in substantial compliance with
Medicare participation requirements regarding SNFs, as reflected
in my Findings 1, 2, 4, 5, 7, 8, 10, 13, and 15.

III. Conclusion

I have found Petitioner to be out of substantial compliance with
Medicare participation requirements governing SNFs, as reflected
in my Findings 1, 2, 4, 5, 7, 8, 10, 13, and 15. Thus, HCFA was
authorized to deny Petitioner payment for new admissions, for the
period from June 12, 1996 through August 21, 1996.

/s/

Edward D. Steinman
Administrative Law Judge
